Citation Nr: 1010453	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
to include on a secondary basis. 

2.  Entitlement to service connection for a neck condition, 
to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied the Veteran's claims for 
service connection for tension headaches and neck pain.

In December 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The Veteran contends that he is entitled to service 
connection for tension headaches and a neck condition because 
such disabilities were incurred during active service or are 
secondary to his service-connected right shoulder disability, 
status post Mumford procedure.  

The service treatment records show that the Veteran sought 
treatment for complaints of headaches and neck pain.  A 
January 2005 entry indicates that the Veteran complained of 
having a headache, neck pain, and ear ache on the right side 
for one month.  After a physical examination, the assessment 
included spasm/trigger point of the right neck and shoulder, 
and tension headache.  The treatment plan included 
medications and exercise.  A February 2005 individual sick 
slip also indicates a complaint of neck pain.  In April 2005, 
the Veteran was seen for complaints of right neck pain and 
tension headaches that he reported had lasted for five 
months.  In a post-deployment health assessment the same 
month, the Veteran reported that either at that time or 
during the deployment, he had experienced headaches.  In May 
2005, he again complained of tension headaches.  During the 
June 2005 separation examination, the Veteran reported a 
history of frequent or severe headaches, which he noted were 
tension headaches, but upon clinical evaluation, the head, 
face, neck, and scalp were found to be normal.       

The Veteran was provided a VA examination with QTC Medical 
Services in October 2005.  With regards to his claimed neck 
condition, he reported that he had been suffering from 
tension points.  The condition had existed since December 
2004.  The Veteran said that due to the condition, he had 
experienced pain located at the right side of the neck for 
one year.  The pain occurred three times per day and each 
time lasted for one hour.  The pain was localized and 
squeezing and cramping in nature.  The pain came on by itself 
and was relieved by rest.  The Veteran also stated that he 
had been suffering from tension headaches, which had also 
existed since December 2004.  He reported having recurring 
headaches which were not migraines.  He said that it was a 
tension headache due to neck pain.  The headache attacks 
averaged once every two days and each attack lasted for 30 
minutes.  He said that he was not receiving any treatment for 
the headache condition.  

Upon physical examination, the cervical spine showed no 
evidence of radiating pain on movement, and no muscle spasm, 
tenderness, or ankylosis.  There were no signs of 
intervertebral disc syndrome with chronic and permanent root 
involvement, and the cervical spine X-ray findings were 
within normal limits.  

The examiner concluded that for the Veteran's claimed neck 
condition, there was no diagnosis because there is no 
pathology to render a diagnosis.  Likewise, for the claimed 
condition of tension headaches, there was no diagnosis 
because there was no pathology to render a diagnosis.  
In support of his claims, the Veteran submitted an August 
2007 letter from an Atlanta VA physician.  The letter 
indicated that the Veteran receives primary care at the East 
Point Community Based VA Clinic.  The physician had initially 
evaluated him in August 2006.  The Veteran had a history of 
progressive worsening of his right shoulder pain and surgical 
repair was required for it in January 2005.  The physician 
said that the Veteran has chronic right shoulder pain and 
referred to pain on the right side of the neck with headache 
since the time of the January 2005 right shoulder surgical 
repair.  The Veteran's pain management at that time consisted 
of multiple medications.  The Veteran was referred to 
physical medicine and rehabilitation for additional 
evaluation and treatment in March 2006 and May 2007, but he 
was not able to make the appointments.  

During the December 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he experiences 
headaches and neck pain that are worse when his service-
connected shoulder flares up.  His representative indicated 
that the Veteran is unable to attend therapy because of the 
distance, but that he receives treatment at the VA Hospital 
in Decatur.

The Board finds that this appeal must be remanded in order to 
obtain ongoing VA medical records.  The record indicates that 
the Veteran has received treatment at the East Point and/or 
Decatur Community Based VA Clinics within the Atlanta VA 
healthcare system, and a VA physician has noted that the 
Veteran referred to neck pain and headaches associated with 
his service-connected right shoulder condition.  Thus, the 
reports of such treatment and any additional treatment should 
be obtained in order to fairly adjudicate the Veteran's 
claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Additionally, although the October 2005 QTC VA examiner 
failed to diagnose a neck condition or tension headaches, a 
VA physician subsequently noted the Veteran's complaints of 
such with reference to his service-connected shoulder 
disability, and the Veteran contends that he does have a neck 
condition and headaches as a result of his shoulder 
disability.  Thus, in light of the above, in order to 
adequately address the claim, the Board finds that the 
Veteran should be afforded another VA examination after his 
VA treatment records are associated with the claims file, in 
an attempt to obtain a diagnosis for any currently existing 
neck or headache disability, and an opinion as to whether any 
current neck or headache disability found is related to 
active service or related to a service-connected disability.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
however, he was not notified as to how to substantiate those 
claims on a secondary basis.  Also, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, corrective notice can be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation of the type of evidence 
necessary to establish a claim for service 
connection as secondary to a service-
connected disability, and that advises the 
Veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who treated him 
for his claimed headache and neck 
conditions.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not duplicates 
of those already contained in the claims 
file.  Specifically, the RO/AMC should 
obtain copies of all VA treatment records 
pertaining to the Veteran's claimed 
headache and neck conditions from the 
Atlanta VA healthcare system, including the 
East Point and Decatur Community Based VA 
Clinics.  

3.  The RO/AMC should schedule the Veteran 
for a VA spine examination to determine 
whether the Veteran suffers from a current 
neck or cervical spine disability, and if 
so, to provide an opinion as to its 
possible relationship to service or 
service connected disability.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any neck or 
cervical spine disability identified.  
Additionally, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any current neck or 
cervical spine disability arose during 
service or is caused or aggravated 
(permanent worsening of the underlying 
condition) by the service-connected post 
operative right shoulder disability.  If a 
service-connected disability aggravates 
any diagnosed neck or cervical spine 
disability, the examiner should quantify, 
if possible, the extent to which the neck 
or cervical spine disability was 
aggravated.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The RO/AMC should schedule the Veteran 
for a VA neurological examination to 
determine whether the Veteran suffers from 
a current chronic headache disorder, and 
if so, to provide an opinion as to its 
possible relationship to service or 
service connected disability.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
suffers from a chronic headache disability 
and provide a diagnosis for such.  
Additionally, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any diagnosed chronic 
headache disability arose during service 
or is caused or aggravated (permanent 
worsening of the underlying condition) by 
the service-connected right shoulder 
disability.  The examiner should also 
state whether the any current headache 
disability is caused or aggravated by any 
diagnosed neck or cervical spine 
disability.  If a service-connected 
disability aggravates any diagnosed 
headache disability, the examiner should 
quantify, if possible, the extent to which 
the headache disability was aggravated.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

